[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 11-12128                    JULY 9, 2012
                          Non-Argument Calendar                JOHN LEY
                        ________________________                CLERK


                 D.C. Docket No. 2:10-cr-00038-WCO-SSC-1


UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus


JULIAN SANTANA RAMIREZ,
a.k.a. Julian Carrera Preciado,

                                                          Defendant-Appellant.

                       __________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________
                               (July 9, 2012)

Before TJOFLAT, EDMONDSON and ANDERSON, Circuit Judges.

PER CURIAM:

     Julian Santana Ramirez appeals his $1000 fine, imposed below the
applicable guideline range, after pleading guilty to one count of illegal reentry of a

deported alien, in violation of 8 U.S.C. § 1326(a), (b)(2). On appeal, Ramirez

argues that the district court committed plain error because the record provides no

justification for the fine. Ramirez contends that he cannot currently repay the fine

and that it will impose a large burden on him and his family.

      Where, as here, the defendant fails to object to the imposition of a fine at the

sentencing hearing, we review the district court’s judgment for plain error. United

States v. Hernandez, 160 F.3d 661, 665 (11th Cir. 1998).

      The Sentencing Guidelines provide that “[t]he court shall impose a fine in

all cases, except where the defendant establishes that he is unable to pay and is not

likely to become able to pay any fine.” U.S.S.G. § 5E1.2(a). “It is clear from

section 5E1.2 that the burden is on the defendant to prove an inability to pay the

fine.” Hernandez, 160 F.3d at 665. When deciding whether to impose a fine, the

district court considers the 18 U.S.C. § 3553(a) sentencing factors, as well as the

defendant’s income, earning capacity, and financial resources. 18 U.S.C.

§ 3572(a), (a)(1). The court also can consider the burden the fine will impose on

the defendant and his dependents. Id. § 3572(a)(2).

      The district court is not required to make specific findings regarding the

factors as long as the record reflects that the court considered the factors in


                                           2
imposing the fine. Hernandez, 160 F.3d at 665-66. Where a party fails to object

to a fine, the district court has “no notice of the need to make further findings” and

as a result, “there is nothing in the record to guide us in our review of the court’s

judgment.” Id. at 666. Had Ramirez objected, “the district court could have

addressed more specifically on the record its reasons for imposing the fine.” Id.

      We find no plain error here. First, the PSI stated that Ramirez may be able

to pay a fine lower than the guideline range of $7500 to $75,000, and Ramirez did

not object to this finding. United States v. Wade, 458 F.3d 1273, 1277 (11th Cir.

2006) (noting that failure to object to facts in the PSI “admits those facts for

sentencing purposes” and precludes a later argument that the district court erred).

Second, although the district court did not discuss Ramirez’s ability to pay or the

basis for imposing the fine, the court had no notice of a need to do so. See

Hernandez, 160 F.3d at 665-66. Third, even considering the merits of Ramirez’s

argument, we find no error in the district court’s conclusion that Ramirez could

pay $1000, given that he had previously paid a fine of $1554, had income of

several hundred dollars per week before his arrest, had owned a store in Mexico,

and had paid at least several hundred dollars to get into the United States.

      AFFIRMED.




                                           3